ACCEPTED
                                                                                      03-14-00676-CR
                                                                                              6244413
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 7/27/2015 8:50:13 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                                  NO. 03-14-00676-CR

                                                              FILED IN
                                                       3rd COURT OF APPEALS
                               IN THE COURT OF APPEALS     AUSTIN, TEXAS
                                     FOR THE           7/27/2015 8:50:13 PM
                     THIRD     SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                                               Clerk
                                  AT AUSTIN, TEXAS


                       ANGELITA RODRIGUEZ PACHECO,
                                 Appellant

                                         vs.

                                THE STATE OF TEXAS,
                                      Appellee


                   Appeal from the 424th Judicial District Court
                                Cause No. 41988
                              Burnet County, Texas
                    The Honorable Dan Mills, Judge Presiding


                                 APPELLANT’S BRIEF MOTION


                                               Gary E. Prust
                                               State Bar No. 24056166
                                               1607 Nueces Street
                                               Austin, Texas 78701
                                               (512) 469-0092
                                               Fax: (512) 469-9102
                                               gary@prustlaw.com

                                               ATTORNEY FOR APPELLANT




Pacheco v. State                                                        Page 1 of 4
Motion for Leave to File Late Brief
                    ORAL ARGUMENT IS NOT REQUESTED

         APPELLANT’S MOTION FOR LEAVE TO FILE LATE BRIEF

         Appellant, by and through her attorney, Gary Prust, files this, his “Motion

for Leave to File Late Brief,” and in support thereof shows as follows.

                                            I.

1.       Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b). This

motion is filed in conjunction with the filing of Appellant’s brief.

2.       Appellant has requested previously three times in which to file his brief.

3.       Appellant's brief was due on July 20, 2015.

4.       Appellant's attorney had a very busy trial and appellate schedule during the

months of June and July 2015. The father of appellant’s attorney also passed away

in the month of June 2015, and he had to attend to those matters. This brief is

completed and is the third brief appellant’s attorney has authored this month.

5.       In order to address the issues raised in the present appeal thoroughly,

Appellant’s attorney required an additional week beyond the due date for filing his

brief.

6.       Accordingly, Appellants request that this Court grant him leave to file this

brief, one week past the most recent submission date.




Pacheco v. State                                                              Page 2 of 4
Motion for Leave to File Late Brief
                                      Respectfully submitted,

                                      /s/ Gary E. Prust


                                      Gary E. Prust
                                      SBN 24056166
                                      1607 Nueces Street
                                      Austin, Texas 78701
                                      (512) 469-0092
                                      Fax: (512) 469-9102
                                      gary@prustlaw.com
                                      Attorney for Appellant




Pacheco v. State                                                Page 3 of 4
Motion for Leave to File Late Brief
                            CERTIFICATE OF SERVICE

        In compliance with TEX. R. APP. PROC. 9.5(b)(1), (d), and (e) the
undersigned attorney certifies that a true and correct copy of the foregoing Brief
was served at or before the time of its filing upon Mr. Gary Bunyard and on Mr.
Blake Ewing, through electronic via the electronic filing manager through
efile.txcourts.gov on the 27th day of July, 2015.


                                               /s/ Gary Prust
                                            Gary E. Prust

                         CERTIFICATE OF CONFERENCE

       In compliance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, the undersigned attorney certifies he conferred with the 33rd and 424th
District Attorney’s Office via email communication concerning the merits of this
motion.

                                            /s/ Gary Prust
                                            Gary E. Prust

                         CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
182 words. This is a computer-generated document created in Microsoft word,
using 14-point typeface. In making this this certificate, I rely on the word county
provided by the software use to prepare the document.

                                             /s/ Gary Prust
                                             Gary E. Prust




Pacheco v. State                                                          Page 4 of 4
Motion for Leave to File Late Brief